To compel respondent to issue a citation in a drain matter for the appointment of three special commissioners.
Granted February 25, 1891, without costs.
*612Relator, as county drain commissioner, on the IStli of July, 1890, applied to respondent for the appointment of commissioners, under Act No. 227 of the Laws of 1885. Objection was made to the service of notice, and further, that the application did not show the amount of land originally taken for the drain, irrespective of the amount of land used. The Probate Court, at the hearing on August 19, dismissed the application for want of due service.
On January 23, 1891, petitioner presented a néw application remedying the defects in the first, except that he did not state the amount of land originally taken. The probate judge denied the application, holding that the statute gave no power to amend; that this was in effect an amendment of the application, and that said application should set forth the land originally taken.